Citation Nr: 9934897	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  This case was previously before 
the Board in May 1998, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).

A review of the claims folder reveals that the veteran filed 
a TDIU claim in September 1999.  The RO denied the claim in 
October 1999, and the veteran filed a notice of disagreement 
(NOD) with the decision later that month.  In November 1999 
correspondence, the veteran's certified representative again 
noted the veteran's disagreement with the October 1999 
decision.  The Board accepts this correspondence as the 
veteran's substantive appeal.  Consequently, the issues of 
entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, and entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability have been properly developed 
and certified for appeal. 

Lastly, the Board finds that the TDIU claim is inextricably 
intertwined with the issue of entitlement to an increased 
evaluation for PTSD.  Upon reviewing the record, the Board is 
of the opinion that additional development is warranted as to 
the veteran's claim for an increased evaluation for PTSD.  
Therefore, the disposition of the veteran's TDIU claim will 
be held in abeyance pending further development by the RO, as 
requested below. 


REMAND

The Board finds that the veteran's claim for an increased 
rating for the service-connected PTSD is well grounded as it 
is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on his assertion that 
such disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) which includes 
a thorough VA examination.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

As noted above, the Board remanded this case for further 
development in May 1998.  In particular, the Board directed 
the RO to obtain a copy of the veteran's Social Security 
records, and to secure the veteran's employment records from 
his previous employer, the United States Postal Service.

Pursuant to the May 1998 remand, the RO sent the veteran a 
development letter in June 1998, requesting that he provide 
the address of the U.S. Postal Service location where he was 
employed.  In correspondence later that month, the veteran 
provided this address, and the name of his former supervisor.  
Consequently, in October 1999, the RO mailed a letter to the 
address provided by the veteran, requesting a copy of his 
employment records.  This letter was returned to the RO as 
undeliverable later that month.  The RO failed to follow-up 
on this request, and made no attempt to obtain an alternate 
address or to contact the veteran's former employer by 
telephone.   The Board appreciates the tremendous workload 
burden the RO carries.  The Board can also understand why the 
RO can and should properly follow the general rule that it 
was the veteran's responsibility to provide an accurate 
address.  In this particular case, however, the employer in 
question was identified as the U.S. Postal Service in 
Houston.  Given this circumstance, the Board can not accept 
that the duty to assist was adequately discharged when the RO 
took no further action after its initial letter was returned.  
Consequently, the Board finds that a remand is again 
warranted for further development.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board notes that in addition to his service-connected 
PTSD, the veteran has also been diagnosed with major 
depression with psychotic features, and a personality 
disorder.  The medical evidence is currently unclear as to 
the connection, if any, between major depression with 
psychotic features, a personality disorder, the veteran's 
service-connected PTSD, and service.  The United States Court 
of Appeals for Veterans Claims (Court) has held, in 
substance, that where service connection is in effect for one 
diagnosis involving some component of an anatomical or 
functional system, and there are additional diagnoses 
concerning pathology of that system of record, there must be 
evidence that permits the adjudicators to distinguish between 
manifestations that are service connected and those that are 
not.  See generally Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993).  The Court has found that this requirement is 
mandated by the duty of the VA to assist a veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  As noted above, the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claims 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he has received since May 
1998, for his PTSD, major depression with 
psychotic features, and personality 
disorder.  After obtaining the 
appropriate authorization, the RO should 
attempt to obtain any such records which 
have not been previously obtained.  

3.  The RO should again attempt to secure 
the veteran's employment records from his 
former employer, the United States Postal 
Service in Houston, Texas.  The Board 
notes that the RO should take all 
reasonable measures to obtain these 
documents including, but not limited to, 
obtaining an alternate address for the 
U.S. Postal Service office in Houston, 
Texas, and placing a telephone call to 
the veteran's previous supervisor, if he 
is available.  

4.  The RO should arrange for a special 
psychiatric examination of the appellant 
for the purpose of ascertaining the 
extent of severity of all service-
connected pathology related to his PTSD.  
All necessary special studies or tests 
are to be accomplished, including a 
social and industrial survey.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are psychiatric disorders present other 
than PTSD, the examiner should reconcile 
the diagnoses, and provide an opinion 
based upon the examination and a review 
of the record as to the degree of medical 
probability that any other disorder is 
causally related to service or service-
connected disability.  If there is an 
additional psychiatric disorder or 
disorders not related to service or 
service-connected disability, and this 
additional disorder or disorders produce 
symptomatology, the examiner is requested 
to provide an opinion as to which 
symptoms are attributable to service-
connected disabilities and which are not.  
If such distinction can not be made, it 
should be so specified.  As part of the 
examiner's review of the claims file, the 
examiner should take note of prior Global 
Assessment of Functioning Scale (GAF) 
numerical code assignments as provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders (Fourth Edition) (DSM-
IV), as they relate to prior diagnoses.  
The examiner should then assign a GAF 
numerical code provided in the DSM-IV.  
It is imperative that the physician 
include a definition of the numerical 
code assigned under DSM-IV in order to 
assist the RO and the Board to comply 
with the requirements of Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
examiner must be requested to express an 
opinion as to the impact of the service-
connected psychiatric disorder on the 
veteran's ability to obtain and retain 
substantially gainful employment.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, if a 
claimant fails to report without good 
cause for a scheduled VA examination in 
connection with a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that all reasonable steps have 
been taken to secure the veteran's 
employment records from his former 
employer, the United States Postal 
Service.  In addition, the RO should 
review the requested examination report 
to ensure that it is in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  In the 
event the examiner fails to provide a 
definition of the GAF score assigned, 
the RO may correct this defect by 
providing this definition in an 
appropriate notice to the appellant and 
his representative.  Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issues of 
entitlement to an increased evaluation 
for PTSD, and entitlement to a total 
disability rating based upon individual 
unemployability due to service-connected 
disability.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












